Exhibit 10.1
 
FIRST MID-ILLINOIS BANCSHARES, INC.
 
2007 STOCK INCENTIVE PLAN
 
STOCK AWARD/STOCK UNIT AWARD AGREEMENT
 
Award.  First Mid-Illinois Bancshares, Inc. (the “Company”) hereby grants the
following Awards as of __________, 20___ (the “Grant Date”) relating to shares
of the common stock of the Company (the “Shares”) to _____________ (the
“Employee”), subject in all respects to the terms and conditions of the First
Mid-Illinois Bancshares, Inc. 2007 Stock Incentive Plan (the “Plan”) and such
other terms and conditions as are set forth herein.
 
Award Type
Target Number of Shares        Subject to Award       
   
Annual Performance Grant:
 
Stock Award:
______
Stock Unit Award:
______
Cumulative Performance Grant:
 
Stock Award:
______
Stock Unit Award:
______
   



Acceptance By Employee.  Receipt of the Awards is conditioned on the Employee’s
execution of this Agreement and return of an executed copy to the Company no
later than __________.  If the Employee fails to return this executed Agreement
by the due date, the Awards shall be forfeited to the Company.
 
Description of Awards
 
1. Annual Performance Award.
 
(a) After the end of the calendar year in which the Grant Date occurs (the
“Performance Period”), the target number of Shares subject to the Annual
Performance Award shall be adjusted based on the level of achievement of the
performance goal(s) established with respect to the  Performance Period as set
forth in the attached Exhibit A.
 
(b) Subject to Section 5 below, the Employee shall become vested in, and
entitled to receive, the Shares as adjusted pursuant to Exhibit A as follows:
 
25% as of December 31, 20__
 
25% as of December 31, 20__
 
25% as of December 31, 20__
 
    25% as of December 31, 20__
 
2. Cumulative Performance Award.
 
(a) After the end of the three-year period beginning with the calendar year in
which the Grant Date occurs (the “Performance Period”), the target number of
Shares subject to the Cumulative Performance Award shall be adjusted based on
the level of achievement of the performance goal(s) established with respect to
the Performance Period as set forth in the attached Exhibit B.
 
(b) Subject to Section 5 below, the Employee shall become vested in, and
entitled to receive, the Shares as adjusted pursuant to Exhibit B as of the end
of the Performance Period.
 
 
 

--------------------------------------------------------------------------------

 
3. Award Account.  The Company shall maintain an account on its books in the
name of the Employee (the “Award Account”) that shall reflect the number of
Shares subject to the Employee’s Stock Awards and Stock Unit Awards as well as
related dividends and dividend equivalents.
 
Terms and Conditions of Awards
 
4. Dividends/Dividend Equivalents. Upon the payment of any dividends on Shares
that occurs during the period preceding the earlier of the date of vesting of
the Employee’s Stock Award and Stock Unit Award or the date the Employee’s Award
is forfeited as described with Section 5, the Company shall credit the
Employee’s Award Account with an amount equal in value to (a) the dividends
payable with respect to the Shares subject to the Stock Awards in the Employee’s
Award Account on such date; and (b) the dividends that the Employee would have
received had the Employee been the actual owner of the number of Shares subject
to the Stock Unit Awards in the Employee’s Award Account on such date.  Such
amounts shall be paid to the Employee in cash at the time and to the extent the
related Awards vest.  The amount payable to the Employee shall be adjusted to
reflect any adjustment made to the related Awards pursuant to Appendix A and B
(which shall be determined by multiplying such amount by the percentage
adjustment made to the related Awards).  Any such dividends or dividend
equivalents relating to Awards that are forfeited shall also be forfeited.
 
5. Vesting.
 
Notwithstanding Sections 1 and 2:
 
(a) (i)           The Employee shall not become vested in, or be entitled to
receive any Shares with respect to, the Stock Awards or Stock Unit Awards if the
Employee does not remain continuously employed by the Company or any Subsidiary
from the Grant Date until the last day of the applicable Performance Period;
provided that if the Employee’s employment terminates due to death or
Disability, he will vest in, and become entitled to receive, a prorata portion
of the target number of Shares subject to the outstanding Stock Awards and Stock
Unit Awards.  (“Disability” means as defined under the Company’s long-term
disability plan for employees, or if there is none, a physical or mental
disability that impairs the Employee’s ability to substantially perform his
current duties for a period of at least 12 consecutive months, as determined by
the Committee in its sole discretion.)
 
(ii) In the case of Shares subject to the Annual Performance Award that remain
subject to vesting after the end of the Performance Period, the Employee shall
not become vested in, or be entitled to receive, any such Shares if the Employee
does not remain continuously employed by the Company or any Subsidiary through
the applicable date such Shares vest in accordance with Section 1(b); provided
that if the Employee’s employment terminates due to death or Disability, he will
vest in, and become entitled to receive, all such Shares.
 
(b) In the case of an Employee who is also a director of the Company, if the
Employee’s employment with the Company and all Subsidiaries terminates before
the Awards are otherwise vested, but the Employee remains a director, the
Employee’s service on the Board will be considered employment with the Company,
and the Employee’s Awards will continue to vest while his service on the Board
continues. Any subsequent termination of service on the Board will be considered
termination of employment, and vesting in the Awards will determined as of the
date of such termination of employment.
 
(c) In the event of a Change in Control of the Company, the Stock Awards and
Stock Unit Awards shall fully vest at the target or higher level as determined
by the Committee.
 
(d) Shares that do not vest will be forfeited back to the Company.
 
The foregoing provisions of this Section 5 shall be subject to the provisions of
any written employment security agreement or severance agreement that has been
or may be executed by the Employee and the Company, and the provisions in such
employment security agreement or severance agreement concerning the vesting of
an Award in connection with the Employee’s termination of employment shall
supersede any inconsistent or contrary provision of this Section 5.
 


 
 
 

--------------------------------------------------------------------------------

 
6. Adjustment of Awards.  The number of Shares subject to the Stock Awards and
Stock Unit Awards shall be adjusted by the Committee as described in Exhibits A
and B.  Any Awards or portion thereof that vest in accordance with Section 5(a)
prior to the end of the applicable Performance Period shall not be adjusted
pursuant to Exhibit A or B.
 
7. Settlement of Awards.
 
(a) Shares subject to Stock Awards shall be held by the Company in electronic
book entry form on the records of the Company’s transfer agent.  If an Employee
becomes vested in his Stock Awards in accordance with Sections 1 and 2, the
Company shall distribute to him, or his personal representative, beneficiary or
estate, as applicable, the number of Shares subject to the Stock Awards, as
adjusted in accordance with Section 6, if applicable.  Delivery of such Shares
shall be by book-entry credit to an account in the Employee’s name established
by the Company with its transfer agent, or upon written request, in electronic
form to the Employee’s broker for the Employee’s account or in certificates in
the name of the Employee (or in each case his personal representative,
beneficiary or estate).
 
(b) If an Employee becomes vested in his Stock Unit Awards in accordance with
Sections 1 and 2, the Company shall distribute to him, or his personal
representative, beneficiary or estate, as  applicable, a lump sum cash amount
equal to the number of Shares subject to the Stock Unit Awards, as adjusted in
accordance with Section 6, if applicable, multiplied by the Fair Market Value of
a Share on the day as of which the Stock Unit Awards vest.
 
(c) The Employee shall be entitled to receive the cash value of dividends and
dividend equivalents payable with respect to vested Awards.
 
(d) Distribution of Shares or cash in settlement of the Awards shall be made no
later than the March 15th following the last day of the calendar year in which
they vest.
 
8. Withholding Taxes.  Prior to any distribution of Shares or cash to the
Employee, the Employee shall pay to the Company an amount sufficient to satisfy
all minimum Federal, state and local withholding tax requirements.  Payment of
such taxes may be made by one or more of the following methods:  (a) in cash;
(b) in cash received from a broker-dealer to whom the Employee has submitted
irrevocable instructions to deliver the amount of withholding tax to the Company
from the proceeds of the sale of Shares subject to a Stock Award.
 
9. Rights as Stockholder.  The Employee is entitled to all of the rights of a
stockholder of the Company with respect to Shares subject to Stock Awards,
provided that the right to receive dividends shall be as described in Section 4
above.  The Employee shall not be entitled to any of the rights of a stockholder
of the Company with respect to any Stock Unit Awards.
 
10. Award Not Transferrable.  The Award may not be transferred other than by
will or the applicable laws of descent or distribution or pursuant to a
qualified domestic relations order.  The Award shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind.  Any attempted
assignment, transfer, pledge, or encumbrance of the Award, other than in
accordance with its terms, shall be void and of no effect.
 
11. Deferred Compensation Plan.  An Employee may make an election to defer
payment with respect to any of his vested Stock Unit Awards (including any
related dividend equivalents) under the Company’s Amended and Restated Deferred
Compensation Plan, provided that such election is made in accordance with
procedures established by the Committee, including the requirement that such
election be made at least six months prior to the end of the applicable
Performance Period.  Once deferred, such payment shall be subject to the terms
and conditions of the Deferred Compensation Plan.
 
12. Right of First Refusal.  Shares are subject to the Company’s right of first
refusal as described in Section 14 of the Plan.
 
13. Committee Determinations.  The Committee shall make all determinations
concerning the rights to benefits under the Plan.
 
14. Defined Terms.  Capitalized terms used in this Agreement shall be as defined
in the Plan.
 


 
 

--------------------------------------------------------------------------------

 
 
Dated:
First Mid-Illinois Bancshares, Inc.
 
 
By:                                                                
William S. Rowland
Chairman & CEO



ATTEST:


The Employee acknowledges that he has received a copy of the Plan and Prospectus
and is familiar with the terms and conditions set forth therein.  The Employee
agrees to accept as binding, conclusive, and final all decisions and
interpretations of the Committee.
 


 
Dated:
By:                                                                




 
 

--------------------------------------------------------------------------------

 

First Mid-Illinois Bancshares, Inc.
 
2007 Stock Incentive Plan
 
Stock Award/Stock Unit Award Agreement
 
Exhibit A
 
Annual Performance Award
 


 
Performance Goal:                                
 
Threshold:                      
 
Target:                                
 
Maximum:                      
 
At the end of each annual Performance Period, the Shares subject to the Annual
Performance Award (both the Stock Award and Stock Unit Award) will be multiplied
by the percentage set forth below, which is based on the level of attainment of
the performance goal for that Performance Period:
 
Performance Level
Percentage
< Threshold
0%
Threshold
70%
Target
100%
Maximum
125%



For achievement between threshold and target and between target and maximum, the
percentage will be adjusted on the basis of straight line
interpolation.  Fractional Shares will be rounded up.
 

 
 
 

--------------------------------------------------------------------------------

 

First Mid-Illinois Bancshares, Inc.
 
2007 Stock Incentive Plan
 
Stock Award/Stock Unit Award Agreement
 
Exhibit B
 
Cumulative Performance Award
 


 
Performance Goal:                                
 
Threshold:                      
 
Target:                                
 
Maximum:                      
 
At the end of the three-year Performance Period (December 31, _____), the Shares
subject to the Cumulative Performance Award (both the Stock Award and Stock Unit
Award) will be multiplied by the percentage set forth below, which is based on
the level of attainment at the performance goal for the Performance Period:
 
Performance Level
Percentage
< Threshold
0%
Threshold
70%
Target
100%
Maximum
125%



For achievement between threshold and target and between target and maximum, the
percentage will be adjusted on the basis of straight line
interpolation.  Fractional Shares will be rounded up.
 